Citation Nr: 0715521	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-40 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision that denied 
service connection for PTSD.  The veteran timely appealed.

In March 2007, the veteran withdrew his prior request for a 
Board hearing, in writing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

Service connection requires a current medical diagnosis of 
PTSD, medical evidence of a nexus between current 
symptomatology and the specific claimed in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. 3.304(f) (2006).  

The evidence reflects that on outpatient treatment in 2003 
and in 2004, the diagnostic impression was PTSD. 

The veteran's DD Form 214 indicates that he served in Vietnam 
from June 3, 1969, to April 8, 1970.  The veteran reported 
that he was assigned to the 18th Infantry, and that he saw 
combat.  One of the in-service stressors reported by the 
veteran was that the captain of his unit was killed while 
searching for enemy along a perimeter.
    
Morning reports cited by the U.S. Armed Services Center for 
Unit Records Research in June 2005 provide credible 
supporting evidence that the captain-Commanding Officer of 
Company A, 1st Battalion, 18th Infantry-was killed in Vietnam 
in November 1969 as a result of hostile action.  Credible 
supporting evidence need not corroborate of every detail of a 
claimed stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  The records need only imply the veteran's 
participation (e.g., to not controvert the veteran's 
assertion that he was present when the events the records 
establish that his unit experienced occurred).  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002). 

An examination is needed because it is not clear that the 
diagnosis of PTSD was based on the in-service stressor(s) or 
combat service, and because there is no indication that any 
of the examiners who made the diagnosis reviewed the claims 
folder.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO or AMC should schedule the 
veteran for an examination by a VA 
psychiatrist to determine whether the 
diagnostic criteria for PTSD are met, in 
accordance with 38 C.F.R. § 4.125.  The 
examiner is advised that the stressor 
described above-the death of the 
veteran's captain in November 1969-has 
been corroborated.

If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should also opine as to 
the link between current symptomatology 
and the veteran's verified stressor(s) or 
combat service. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

2.  If the diagnosis of PTSD is based on 
an in-service stressor for which credible 
supporting evidence has not been 
obtained, and the in-service stressor is 
not combat-related, the RO or AMC should 
attempt to obtain such supporting 
information in accordance with VA 
Adjudication Manual, M-21.

3.  If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
claims file a dated copy of any notice of 
the examination sent to the veteran by 
the pertinent VA medical facility.  The 
veteran is advised that failure without 
good cause to report for a scheduled 
examination could result in the denial of 
his claim.

4.  After completing the requested 
actions, the RO or AMC should 
readjudicate the claim on appeal.  If the 
benefits sought remain denied, the RO or 
AMC must furnish a supplemental statement 
of the case (SSOC), before returning the 
claims file to the Board, if otherwise in 
order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



